Citation Nr: 0020258	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  98-16 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and [redacted]


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
November 1970, which service included a tour of duty in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998  rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The veteran's claim of entitlement to a higher initial 
disability rating for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  Generally, a claim 
for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service- 
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

In the instant case, the most recent report of VA psychiatric 
examination of record is dated in February 1998.  The 
examiner noted at the outset of his report that neither the 
veteran's claims folder nor medical records were available to 
him at time of examination.  

In addition, the veteran in his substantive appeal, VA Form 
9, dated September 1998, requested that the VA obtain and 
review his VA outpatient treatment records.  It does not 
appear from the record that the RO attempted to do so.  

It is further noted that there is lay evidence of current 
symptomatology consisting of a written statement from his 
employers as well as testimony from a friend.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims folder copies of the 
veteran's VA outpatient medical records, 
specifically, all mental health clinic 
records.

2.  The veteran should be afforded 
another VA psychiatric examination.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  All clinical findings 
should be reported in detail.  Such tests 
as the examining physician deems 
necessary should be performed.  The 
examiner should describe how the symptoms 
of PTSD affect the veteran's social and 
industrial capacity.  Therefore, the 
entire claims folder and a copy of this 
Remand must be made available to and be 
reviewed by the examiner prior to the 
examination.  To this end, the examiner 
should identify diagnostically all 
symptoms and clinical findings which are 
manifestations of the service-connected 
PTSD, and render an opinion for the 
record as to the degree to which those 
specific symptoms and findings affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The report of 
examination should include a complete 
rationale for all opinions expressed.

The examiner should also assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF).  
It is imperative that the examiner 
include a definition of the numerical 
code assigned.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.

4.  If any examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies, or adequate responses to the 
specific opinions requested, that report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  The RO must then re-adjudicate the 
veteran's claim for an increased 
disability rating for PTSD, with special 
attention being made to the additional 
evidence obtained or submitted.  Also, 
the RO should ensure that its 
readjudication of the claim includes 
consideration of the analytical framework 
provided by the Court in Fenderson, 
supra.  If this determination remains 
unfavorable to the veteran in any way, he 
and his accredited representative should 
be furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A.§ 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his accredited representative 
should be afforded the opportunity to 
respond thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examinations may result in one or more adverse 
determinations.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case. No action is required of the veteran until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



	(CONTINUED ON NEXT PAGE)

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


